DETAILED ACTION
Status of the Claims
1.	 Claims 1, 3-11, 13-18 and 20-24 are allowed.
Election/Restrictions
2.	Claims are 1, 3-11, 13-18 and 20-24 allowable. The election requirement among species, as set forth in the Office action mailed on 10/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of 10/02/2020 is fully withdrawn.  Claims 4-7 and 14-17, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, the cited prior art, Rajasekharan et al. teach electrochemical cell for detection organic compounds comprised of boron doped diamond electrode modified with tin oxide to provide selective detection of carboxylate-based compounds (see Table 1 and Fig 1 and [0094]). Rajasekharan et al. do not teach use of modified pseudo-graphite electrode for the detection of organic content as recited in independent claims 1, 11 and 18. 
Cited prior art, Gyan et al. teach GUITAR based electrode i.e. pseudo graphite electrode capable of detecting ascorbic acid in phosphate buffer (see Fig 1 and section 3.2). Gyan et al. do not teach modifying the pseudo-graphite electrode with electrochemical sensitive chemistry to limit the organic content in the sample from generating secondary surface chemistries when exposed to the organic content as recited in independent claims 1, 11 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759